                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 13-9332 SVW (ASx)                                          Date     July 30, 2019
 Title          Win Neuger, et. al., v. Robert Freeman, et. al.,



 Present: The Honorable       Alka Sagar, United States Magistrate Judge
                     Alma Felix                                                  n/a
                    Deputy Clerk                                      Court Reporter / Recorder

      Attorneys Present for Plaintiff / Petitioner:          Attorneys Present for Defendant / Respondent:
                      None present                                           None present
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE RE: SANCTIONS

       Plaintiff Win Neuger, et al applied for an order to conduct a judgment debtor examination
of Robert Freeman in this civil action. (Docket # 77.) The Court granted the application and set
the matter for a hearing, initially, on May 21, 2019, (Docket # 79), and subsequently continued to
July 30, 2019 (Docket # 98). However, Plaintiff’s attorney, counsel of record for Judgment Debtor
Robert Freeman, and Robert Freeman failed to appear at the hearing on July 30, 2019 at 10:00
a.m. Neither party requested a postponement of the hearing or communicated with the Court
regarding their non-appearance.

       IT IS THEREFORE ORDERED that attorney Michael Dempsey, counsel for Judgment
Creditor, and Wilfred Killian, counsel for Judgment Debtor Robert Freeman will show cause why
sanctions should not be personally imposed in this matter. Counsel may discharge this OSC by
submitting declarations (not to exceed 3 pages) regarding the failure to attend the hearing no later
than five (5) days from the date of this order. Additionally, Judgment Creditor will promptly
inform the Court whether it intends to reapply for a further examination of the judgment debtor.



IT IS SO ORDERED.




CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                    Page 1 of 1
